Case 1:21-cv-00002-JRH-BKE Document 1-5 Filed 01/04/21 Page 1of 2

42 EFILED IN OFFICE
CLERK OF SUPERIOR COURT
COLUMBIA COUNTY, GEORGIA

 

2020ECV0719
IN THE SUPERIOR COURT OF COLUMBIA COUNTY NOV 25, 2020 10:07 AM
STATE OF GEORGIA .
Corn Cindy Ma Cc
CcolMmbia Coons, Georgia
GEORGE FORSYTH, )
)
Plaintiff. )
) CIVIL ACTION
Vv ) FILE NO
)
ORKIN, LLC )
CWH Properties, LLC )
Brian Clark )
) COMPLAINT FOR DAMAGES
Defendants )

PARTIES JURISDICTION AND VENUE

Plaintiff George Paul Forsyth, MD, represented pro se, files this complaint against Orkin, LLC,
CWH Properties, LLC, Brian Clark Chief Fire Marshal of Columbia County in Georgia, Joshua
Crockett Deputy Fire Marshal and Plans Examiner of Columbia County in Georgia and Megan
Thompson Plan Review Specialist in Columbia County in Georgia.

Orkin, LLC, Tenant, may be served at 4282 Belair Frontage Road, Augusta, Georgia.

CWH Properties, Landlord, may be served at 4282 Belair Frontage Road, Augusta, Georgia.

Brian Clark may be served at the Fire Marshals Office in Municipal Building A, 630 Ronald
Reagan Drive in Evans, Georgia.

Venue is proper in Columbia County for the defendants per O.C.G.A. 9-10-93. Jurisdiction is
proper as damages to the plaintiff occurred in Columbia County at 4282 Belair Frontage Road,
Augusta, Ga where the business of the tenant Orkin, LLC is located and where CWH Properties, Inc is

the landlord. Brian Clark is the Chief Fire Marshal and is an employee of the State of Georgia as part

EXHIBIT

 
Case 1:21-cv-00002-JRH-BKE Document 1-5 Filed 01/04/21 Page 2 of 2

of the Fire Marshals Office in Columbia County, Ga.

FACTS
Plaintiff fell and was injured on 1 February 2020 at the entrance to Orkin, LLC located at 4282
Frontage Road Augusta. Plaintiff at the time of the fall was elderly and disabled. As a result of this

fall and associated injury, the Plaintiff developed Complex Regional Pain Syndrome.

LEGAL CLAIMS

Legal claims include the failure of Orkin, LLC and CWH Properties to implement compliant
public building accessibility for the elderly and disabled per Georgia State Statures 30-3-1 thru 30-3-9
and failed to implement compliant access per Federal Statute the Americans with Disabilities Act.

The legal claim also includes the failure of the Fire Marshals of Columbia County Georgia to
enforce O.C.G.A. 30-3-1 thru 30-3-9 which was part of their ministerial duties per O.C.G.A 30-3-1 thru
30-3-9,

Punitive damages as justified per the conclusion by Derek Hodgin in his Affidavit and per
evidence contained in the emails that were sent by the Chief Fire Marshal and Attorney for Columbia
County, Chris Driver, to the Plaintiff.

DAMAGES

$3.1 million in compensatory damages and $250,000 in punitive damages.

Respectfully submitted this 25" day of November 2020

fa

™~

)
GEORGE FORSYTH
3941 Parwood Road
Blythe, Georgia
nforsyth2@comcast.net
cell 404 909 3993
